Name: 2005/814/EC: Commission Decision of 18 November 2005 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decision 2000/657/EC (Text with EEA relevance)
 Type: Decision
 Subject Matter: trade;  United Nations;  documentation;  international trade;  iron, steel and other metal industries;  deterioration of the environment;  chemistry
 Date Published: 2005-11-23; 2008-11-15

 23.11.2005 EN Official Journal of the European Union L 304/46 COMMISSION DECISION of 18 November 2005 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decision 2000/657/EC (Text with EEA relevance) (2005/814/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 304/2003 of the European Parliament and of the Council of 28 January 2003 concerning the export and import of dangerous chemicals (1), and in particular the first subparagraph of Article 12(1) thereof, After consulting the Committee established by Article 29 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (2), Whereas: (1) Under Regulation (EC) No 304/2003 the Commission is required to decide on behalf of the Community, whether or not to permit the import into the Community of each chemical subject to the Prior Informed Consent (PIC) procedure. (2) The United Nations Environment Programme (UNEP) and the Food and Agriculture Organization (FAO) have been appointed to provide secretariat services for the operation of the PIC procedure established by the Rotterdam Convention on the Prior Informed Consent (PIC) procedure for certain hazardous chemicals and pesticides in international trade; the Convention was approved, on behalf of the Community, by Council Decision 2003/106/EC (3). (3) The Commission, acting as common designated authority, is required to forward decisions on chemicals to the Secretariat of the Convention, on behalf of the Community and its Member States. (4) The chemicals tetraethyl lead and tetramethyl lead have been added to the PIC procedure, as industrial chemicals. The Commission has received information about both chemicals in the form of a single decision guidance document. Both chemicals are severely restricted at Community level since their use as anti-knock agents in petrol is effectively banned, subject to minor exemptions, by Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (4). An import decision should therefore be taken accordingly. (5) The chemical parathion has also been added to the PIC procedure, as a pesticide, for which the Commission has received information from the Secretariat in the form of a decision guidance document. (6) Parathion falls within the scope of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (5). By Commission Decision 2001/520/EC of 9 July 2001 concerning the non-inclusion of parathion in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (6), parathion was excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing it had to be withdrawn by 8 January 2002. Parathion had previously been included in the interim PIC procedure to the extent that certain severely hazardous pesticide formulations containing parathion were listed in Annex III to the Convention, which was reflected in the response form set out in the Annex to Commission Decision 2000/657/EC of 16 October 2000 adopting Community import decisions for certain chemicals pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (7). The entry for parathion in Annex III to the Convention needs to be replaced by an entry covering parathion in all its forms. A new import decision should therefore be taken. (7) Decision 2000/657/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 1. The decision on the import of the chemical tetraethyl lead, as set out on the form for importing country responses in Annex I, is adopted. 2. The decision on the import of the chemical tetramethyl lead, as set out on the form for importing country responses in Annex II, is adopted. Article 2 The decision on the import of parathion as set out in the Annex to Decision 2000/657/EC is replaced by the import decision set out on the form for importing country responses in Annex III to this Decision. Done at Brussels, 18 November 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 63, 6.3.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 775/2004 (OJ L 123, 27.4.2004, p. 27). (2) OJ 196, 16.8.1967, p. 1. Directive as last amended by Commission Directive 2004/73/EC (OJ L 152, 30.4.2004, p. 1). (3) OJ L 63, 6.3.2003, p. 27. (4) OJ L 350, 28.12.1998, p. 58. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (5) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2005/34/EC (OJ L 125, 18.5.2005, p. 5). (6) OJ L 187, 10.7.2001, p. 47. (7) OJ L 275, 27.10.2000, p. 44. Decision as last amended by Decision 2005/416/EC (OJ L 147, 10.6.2005, p. 1). ANNEX I IMPORT DECISION FOR THE CHEMICAL SUBSTANCE TETRAETHYL LEAD ANNEX II IMPORT DECISION FOR THE CHEMICAL SUBSTANCE TETRAMETHYL LEAD ANNEX III IMPORT DECISION FOR THE CHEMICAL SUBSTANCE PARATHION